DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 July 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0180576 A1 to Wang et al. (Wang).
In reference to claim 16, Wang discloses a system comprising: an exhaust aftertreatment system configured to receive an exhaust flow from an engine (see Fig. 2), the exhaust aftertreatment system including a catalyst (220); and a controller (par. 0039) structured to: acquire nitrogen oxide (NOx) data indicative of a first amount of NOx in the exhaust flow exiting the engine (x(t) via 230; Fig. 2) and a second amount of NOx in the exhaust flow exiting the exhaust aftertreatment system (y(t) via 240); determine a NOx conversion efficiency fault is present within the exhaust aftertreatment system based on the first amount of NOx and the second amount of NOx (440, Fig. 4; par. 0050); monitor an actual amount of NOx in the exhaust flow downstream of the catalyst (y(t) via 240); determine an expected amount of NOx downstream of the catalyst (ymalf(t) via 470, Fig. 5); and determine the catalyst is responsible for the NOx conversion efficiency fault in response to the actual amount of NOx differing from the expected amount of NOx by more than a threshold amount (via 490, Fig. 5; par. 0052).
In reference to claim 17, Wang discloses the system of claim 16, wherein the catalyst is a selective catalytic reduction catalyst (220, par. 0042).
In reference to claim 18, Wang discloses the system of claim 16, wherein the expected amount of NOx downstream of the catalyst is determined based on at least one of a first operating characteristic of the exhaust aftertreatment system or a second operating characteristic of the engine (interpreted as optional), wherein the first operating characteristic of the exhaust aftertreatment system includes at least one of a temperature of the exhaust flow (TBED can be modelled based on exhaust gas temperature, par. 0061), an amount of reductant injected into the exhaust flow, the first amount of NOx (x(t), see Fig. 5), or the second amount of NOx, and wherein the second operating characteristic of the engine includes at least one of an engine speed or an engine torque (TBED can be modelled based on engine speed and load, par. 0061).
In reference to claim 19, Wang discloses the system of claim 16, wherein the controller is structured to provide at least one of: a first command to an injection mechanism positioned upstream of the catalyst to inject a reductant into the exhaust flow while monitoring the actual amount of NOx (SNH3, see pars. 0057-0058); a second command to the engine to modulate the actual amount of NOx out of the engine while monitoring the actual amount of NOx (interpreted as optional, however, see pars. 0095-0096); or a third command to an exhaust gas recirculation system to modulate an exhaust throttle to alter the exhaust flow through the catalyst and to affect the actual amount of NOx in the exhaust flow (interpreted as optional, however, see pars. 0095-0096).
In reference to claim(s) 1-7 and 14, under the principles of inherency, the prior art apparatus of Wang would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, 14 and 16 above, and further in view of US 2010/0043400 A1 to Wang et al. (Wang 2).
In reference to claim 20, Wang discloses the system of claim 16, but fails to explicitly disclose alerting the operator. However, Wang 2 discloses a similar apparatus for determining an SCR catalyst fault utilizing the same algorithm as Wang (see Fig. 4). Wang 2 further discloses the controller is structured to actuate at least one of a fault code or an indicator lamp based on the NOx conversion efficiency fault (par. 0054). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the warning disclosed by Wang 2 into the apparatus of Wang. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the technique would advantageously encourage repair of the system to maintain operability.
In reference to claim(s) 8 and 15, under the principles of inherency, the prior art apparatus of the modified Wang would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0083636 A1 also appears to anticipate at least claims 1, 14 and 16 and may be relied upon in subsequent office actions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
27 August 2022